Citation Nr: 1427686	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  01-03 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service connected disabilities.

2.  Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee with limited extension. 

3. Entitlement to an initial disability evaluation in excess of 70 percent for major depressive disorder (MDD). 

4. Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound. 

5. Entitlement to automobile and adaptive equipment or adaptive equipment only. 

6. Entitlement to an effective date prior to July 13, 2004, for the grant of a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   The March 2001 RO decision denied entitlement to TDIU.  The November 2002 RO decision denied a petition to reopen a previously denied service connection claim for a low back disability.  The September 2007 RO decision awarded service connection for MDD with an initial 70 percent rating.  It also continued the 10 percent rating for limitation of motion of the right knee and terminated the separate 10 percent rating laxity of the right knee.  The June 2009 RO decision denied SMC based on aid and attendance/housebound status.  The July 2010 RO decision assigned a TDIU effective date of July 13, 2004.  The July 2011 RO decision denied entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran timely appealed all decisions.

In April 2008, the Veteran had a Board hearing before the undersigned.  A transcript is of record.  In October 2008, the Board awarded TDIU and reopened the service connection claim for a low back disability and remanded the issue for further development.  (As the award of TDIU resulted in a complete grant of the benefit sought, the issue of entitlement was no longer on appeal.  The current TDIU appeal relates to the effective date assigned in the July 2010 RO decision).  

In March 2011, the Board denied the claims of entitlement to service connection for a low back disorder and entitlement to an effective date prior to July 13, 2004, for the grant of TDIU.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Board also remanded the Veteran's claims for increased disability evaluations for a right knee disability and MDD. 

In February 2012, the Court granted a joint motion to remand service connection for a low back disorder and an earlier TDIU effective date back to the Board.

In July 2012, the Board denied a higher initial rating for MDD.  The Veteran appealed this decision to the Court.  The Board also remanded the other issues currently on appeal for additional development.   

In June 2013, the Veteran perfected an appeal on the issue of entitlement to an automobile adaptation.  The issue has been added to the current appeal.  

In August 2013, the Court granted a joint motion to remand a higher initial rating for MDD back to the Board.

In November 2013, the Board requested a Veterans Health Administration (VHA) opinion on the issue of a higher initial rating for MDD.  The Veteran was notified about the VHA opinion in February 2014 and given an opportunity to submit additional information and evidence in response. 

The Board has recharacterized the increased rating for a right knee disability as a single issue.  In the May 2013 supplemental statement of the case (SSOC), the RO confirmed that a separate rating for right knee laxity/ instability was not for application.  

Review of the Virtual VA paperless claims processing system includes updated VA treatment records through February 2013.  The agency of original jurisdiction (AOJ) reviewed these records in a May 2013 SSOC.  

The issues of service connection for a low back disability, earlier effective date for TDIU, SMC for aid and attendance based upon the housebound status, and entitlement to automobile adaptation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the right knee is manifested by painful motion but noncompensable motion loss even when considering functional impairment on use; there is no credible evidence of slight subluxation or lateral instability.

2.  Major depressive disorder is not manifested by symptoms approximating total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee traumatic arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2013).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9434 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013). 

The issue of a higher initial rating for MDD is a downstream issue from the original grant.  Additional notification is not necessary.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the claim for increased rating for the right knee disability, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in March 2006 and August 2006, together apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Notably, the claim originates from a temporary total rating for convalescence from right knee surgery and the Veteran disputes the assigned postoperative rating.  Multiple subsequent adjudications by the RO, with the most recent being the May 2013 supplemental statement of the case, have provided general notice of information and evidence needed for an increase rating.  This course of corrective action satisfies VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

To the extent of any notification deficiency, the U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran and his attorney representative have not demonstrated any prejudicial or harmful error in VCAA notice and the Board has not identified any.  A remand for additional notification about how to substantiate the claims is not necessary.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records.  Service records were also associated with the claims file.  Although the Veteran has been unemployed for many years, at the September 2011 MDD examination he denied having Social Security Administration (SSA) disability benefits.  The RO informed the Veteran, including in the appealed rating action, subsequent rating actions, and by the statement of the case (SOC) and supplemental statement of the case (SSOC), of records obtained, and thus by implication of records not obtained, in furtherance of his claims. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded VA psychiatric examinations over the course of appeal with the most recent being in September 2011 and a February 2014 VHA medical opinion.  He was afforded a September 2011 VA knee examination.  These examinations, taken together with voluminous VA treatment records and the Veteran's and his representative's written statements and testimony, are adequate for the Board's adjudication.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that the Veteran service connected MDD or right knee disability materially increased in severity since the most recent VA examinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's representative objected to the February 2014 VHA opinion.  She contends that the rationale for not finding total social impairment is inadequate.  She cited the Veteran's inability to sustain significant relationships, cooperate with medical examiners, and report to recently scheduled VA examinations.  She noted the Board's October 2008 finding that the Veteran was unable to work due to both physical and psychiatric disabilities indicates total occupational impairment.  Review of the February 2014 VHA opinion shows that the examiner carefully reviewed the evidence and concluded the episodes of uncooperative behavior with medical examiners were due to questions about his marriage and legal history, rather than indicative of impaired impulse control or grossly inappropriate behavior.  The examiner's rationale that the particular questions triggered uncontrolled irritable behavior is well supported by March 2011 pain management consultation, the September 2011 examination report, and VA treatment records showing cooperative behavior in clinical settings.  It is also supported by September 2011 reports that the Veteran was engaged and accompanied by his sister to the VA psychiatric examination, which would weigh against finding that his impaired impulses were of a severity causing total social impairment.  For these reasons, the objections to the February 2014 VHA opinion are without merit.  

The Board also finds that requirements of the prior Board remand in July 2012 and Court remand in August 2013 have been substantially fulfilled with regard to the claims decided.  The May 2013 SSOC denied entitlement to a separate rating for instability of the right knee.  The Board obtained a February 2014 VHA opinion to further develop the record and provides an adequate discussion of the reason and bases for the instant decision.  Accordingly, the record is in substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In summary, there is no reasonable possibility that additional notification or evidentiary requests would further the appealed claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  All notification and development actions needed to render a decision on the Veteran's claims have been accomplished.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.  

II.  General laws and regulations for increased ratings

Disability evaluations are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the appellant, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

For the right knee disability, an increase in the level of a service-connected disability is at issue.  The primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

For the MDD disability, the Veteran is challenging the initially assigned disability rating; it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Increased rating for right knee disability

For historical purposes, the Veteran was granted service connection for a right knee disability in a May 1983 RO decision.  The Veteran requested a temporary total evaluation for his right knee in August 2006 for postoperative convalescence.  In September 2007, the RO assigned a postoperative 10 percent rating for limitation of motion of the right knee.  It discontinued the separate rating of 10 percent for right knee laxity.  Since the change did not result in a reduction in overall compensation, a predetermination notice was not made and the change became effective immediately.  38 C.F.R. § 3.105(e).  The Veteran perfected an appeal for an increased rating.  

Specific rating criteria for knee disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki; Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court clarified that 38 C.F.R. § 4.59 does not require that such pain be related to arthritis.  

Normal range of motion for the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg. Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Diagnostic Code 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Again, the Court has clarified that general painful motion under 38 C.F.R. § 4.59 does not require the presence of arthritis.  Burton, 25 Vet. App. at 4.

In addition to the limitation of motion diagnostic criteria, the rating schedule also includes ratings for subluxation or lateral instability of the knee.  A 10 percent disability rating applies for slight recurrent subluxation or lateral instability of the knee, a 20 percent disability rating for moderate recurrent subluxation or lateral instability, and a 30 disability percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

Evidence

August 2006 VA orthopedic clinic records show that the Veteran underwent arthroscopy, chondromplasty, and partial lateral menisectomy on his right knee.  

July 2007 VA orthopedic examination showed that the Veteran used a cane for ambulation.  He was able to stand for 15 to 30 minutes and walk a quarter of a mile.  He affirmed having the following joint symptoms: giving way, pain, stiffness, and effusion.  He denied having these joint symptoms: deformity, instability, weakness, dislocation/subluxation, locking, and flare-ups.  Clinical examination showed that he had an antalgic gait.  Right knee flexion was to 100 degrees with pain beginning at 95 degrees.  He had loss of motion on repetitive use to 90 degrees due to pain.  Clinical examination showed crepitation, but did not show instability.  December 2006 MRI report was noted.  The examiner commented that the Veteran was able to ambulate independently three months after surgery.  He diagnosed degenerative joint disease of the right knee.  

In July 2008, the Veteran's representative asserted that the Veteran was entitled to a separate rating for postoperative laxity of the right knee. 

April 2009 VA SMC aid and attendance medical statement shows that the Veteran continued to use a cane. The examiner noted that the Veteran was limited in ambulation due to his knee, but able to walk with assistance.  She stated that the Veteran could ambulate within the clinic with minimal difficulty.  

In June 2009, the Veteran submitted two caregiver statements.  They both affirmed that the Veteran was unable to complete daily tasks of everyday living.  The Veteran also submitted a statement that he was homebound.  

December 2009 VA primary care records show that the Veteran had right knee swelling, pain, and increased warmth.  

The Veteran had a December 2009 VA examination for his left knee.  Pertinent findings include that his walking and standing are more limited by his right knee disability.  

January 2010 VA orthopedic clinic consultation showed that the Veteran complained about left knee pain.  He noted that the Veteran had not improved on steroidal injections in his right knee due to the severity of his arthritis.  He found current X-rays to show left knee arthritis and recommended steroid injections.  He was discharged from orthopedics back to primary care.  

January 2011 physical therapy records reflect that the Veteran sought treatment for right knee, bilateral feet, right shoulder and left wrist pain.  Clinical examination showed an unspecified active range of motion from 10 to 100 degrees.  He exhibited 4/5 strength in his knee.  The examiner assessed the Veteran as having decreased tolerance and endurance to functional activity as the Veteran complained about pain during any functional activity.  The examiner recommended a pain management clinic evaluation and discharged him from physical therapy.    

VA reexamined the Veteran in September 2011.  He had a history of four arthroscopic surgeries and "synvisc" injections.  A total knee replacement was recommended.  He denied any flare-ups.  Clinical examination showed right knee flexion to 110 degrees with pain beginning at 90 degrees.  He exhibited full right knee extension without pain.  Repetitive motion did not diminish his movement.  The examiner listed the functional impairments as pain on motion, instability, disturbance of locomotion, interference with standing, sitting, or weight bearing.  The Veteran exhibited full muscle strength.  Clinical testing did not show signs of instability or subluxation/ dislocation.  The examiner noted meniscal tear and frequent episodes of joint "locking" and joint pain.  The examiner noted residuals symptoms due to meniscectomy as instability and chronic pain.  He noted that the Veteran used a crutch for bilateral knee and low back disabilities causing chronic pain symptoms.  He affirmed that X-rays confirmed degenerative arthritis, but X-ray evidence of patellar subluxation was not found.  He diagnosed degenerative joint disease of the right knee.  
 
June 2012 physical therapy notes reflect that the Veteran sought treatment for neck pain.  

Analysis

The Veteran contends higher and/or separate ratings are warranted for his right knee disability.  He has been assigned a 10 percent disability rating based upon painful motion of a major joint.  Even with consideration of the functional impairments, the Board finds that further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

In analyzing the claim, the Board has considered the Veteran's statements as to the severity of his right knee symptoms and reports given to medical providers in the course of routine medical care.  As a layperson, the Veteran is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

With respect to instability/ laxity, the June 2007 and September 2011 VA examinations were negative for clinical evidence of such symptoms.  In June 2007, the Veteran denied having instability upon questioning.  He has not submitted any lay statements otherwise asserting instability.  The Board notes that at the end of the report, the examiner made a remark about instability post meniscectomy.  However, given the absence of clinical evidence and the Veteran's own denial at the June 2007 examination, this remark is insufficient to support a finding of symptomatology analogous to recurrent slight instability or subluxation.  As such, the Board is of the opinion that the evidence overall does not describe, or more nearly approximately, recurrent mild laxity, instability, or subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In sum, the Board concludes that the 10 percent disability rating adequately compensate the Veteran's right knee disability.  There is no basis to grant a higher disability or additional rating under any diagnostic code.  As the preponderance of the evidence is against the Veteran's claim for an increased right knee disability rating, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

(ii)  Higher initial rating for major depressive disorder (MDD)

For historical purposes, the RO granted service connection for major depressive disorder (MDD) in a September 2007 rating decision.  A disability evaluation of 70 percent was assigned under Diagnostic Code 9434, effective July 13, 2004.  A timely notice of disagreement was received by VA in July 2008, but the 70 percent disability evaluation was continued in a March 2009 statement of the case.  The Veteran appealed this decision to the Board in June 2009.  The Court remanded the claim in August 2013 for an additional explanation of the reasons and bases for denying a total rating.  The Veteran contends an initial total rating for MDD is warranted.  

Specific rating criteria for mental disorders

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While VA adjudicators will consider the extent of social impairment, they shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

Major depressive disorder (MDD) is rated under 38 C.F.R. § 4.130, DC 9434, according to the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

As relevant, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012); Id.  

Evidence

A VA evaluation dated August 2006 notes that the Veteran felt useless and had fleeting suicidal thoughts without plan or intent.  The Veteran noted that he cared for his grandson and his mother and that he attended church on a limited basis.  He was found to be alert and grossly oriented with no reported hallucinations or delusions.  His mood was depressed and his affect constricted.  Insight was deemed to be fair and there were no gross deficits in judgment or memory.  A mood disorder was diagnosed and a GAF score of 55 was assigned. 

A VA mental evaluation was conducted in August 2007.  The Veteran was cooperative and appropriately dressed.  He was oriented in all spheres and speech was within normal limits.  The Veteran was noted to be very depressed with a congruent affect.  Thought content was logical and the Veteran denied any active suicidal or homicidal ideations.  However, he endorsed auditory hallucinations.  His judgment and insight were deemed to be fair.  A diagnosis of a mood disorder secondary to general medical condition was made and a GAF score of 50 was assigned.  The Veteran was also seen at the emergency room in August 2007 with complaints of depression and anxiety.  Insight and judgment were deemed to be poor and a GAF score of 40 was assigned.  The Veteran also reported suicidal ideation at this time.  However, he was caring for his five year old grandson. 

In August 2007, the Veteran had a VA psychiatric examination.  He reported a depressed mood everyday with irritability and sleep deprivation.  He also endorsed feelings of worthlessness and poor concentration.  Examination revealed him to be clean and casually dressed.  His affect was described as tearful and his mood as depressed.  He was oriented in all spheres with unremarkable thought processes.  However, he endorsed suicidal ideation as well as auditory and visual hallucinations.  He did not exhibit inappropriate behavior or obsessive/ritualistic behavior.  There were no panic attacks.  The examiner concluded that the Veteran had good impulse control and was able to maintain minimum personal hygiene.  His memory was normal.  The examiner diagnosed MDD and assigned a GAF score of 45.  She concluded that the Veteran's MDD resulted in reduced reliability and productivity, but that it did not result in total occupational and social impairment.  She noted that while the Veteran's depression was likely due to his general medical condition, his symptoms were presently exacerbated due to the possibility of losing his home and problems with child support.

March 2009 VA psychiatric note reflects that the Veteran's overall mood was pretty good.  He was living with his new girlfriend.  

July 2009 VA psychiatric records show that the Veteran described a "so-so" mood, but it had improved with the recent increase in medication.  He had thoughts of death that subsided when he thought about his grandson.  He believed the current medication kept him stable.   

VA treatment records from November 2010 reflect that the Veteran reported residing with a "lady friend" and a two year old child.  He managed his own affairs.  Neuropsychiatric evaluation did not reveal a learning disability or other significant cognitive impairment.  

March 2011 VA psychiatric records show that the Veteran had a consultation to evaluate chronic pain management while on long term opiates.  The clinician had not previously seen the Veteran and reviewed the Veteran's medical history.  He clinician noted that the Veteran had a cooperative visit with his regular treating psychiatrist the day before.  The Veteran presented with a limp and dark sunglasses.  He immediately queried the clinician as to the purpose of the consultation.  The Veteran became very irritable and aggressive when informed that the consultation was for pain management.  He expressed great anger over the prospect of being characterized as having a somatic symptom disorder.  The examiner tried to redirect the Veteran's attention several times, but the Veteran became increasingly agitated.  He ended the clinical interview and the Veteran left.  He noted commotion in the waiting room after the Veteran left the interview.  The police were contacted.  They defused the conflict, and the Veteran left in a peaceful manner.  Accordingly, the clinician could not make any recommendations due to the Veteran's uncooperative behavior.  He stated "[w]hile this is supposition on my part, I don't think this is due to the veteran simply having a bad day, but is probably a reflection of his overall character. . . ."  The case was discussed with the Veteran's treating VA psychiatrist who did not feel there were any immediate safety concerns.  

Following the conflict, the Veteran contacted his regular treating psychiatrist.  He stated that he did not want answer questions about his "marriage and things" that were irrelevant to pain treatment.  He acknowledged that he ended the appointment, but emphatically denied threatening the clinician with aggressive behavior.  The clinician assessed the Veteran as fully oriented with good grooming and hygiene.  Speech was clear and coherent.  Thought process was logical and goal oriented.  He denied psychotic symptoms or suicidal/ homicidal ideations.  The clinician noted chronic pain and that the Veteran used two canes for ambulation.  The clinician diagnosed mood disorder secondary to general medical condition.  He provided support over the incident.  The Veteran left the mental health clinic in a calmer, controlled mood.    

June 2011 VA psychiatric records show that the Veteran presented with an irritable mood and angry affect.  He had clear orthopedic impairments.  Speech was within normal limits.  He denied psychotic type symptoms, but expressed paranoia, distrust, and bitterness.  The examiner noted a poor memory.  The Veteran complained about the prior altercation and stated that it was instigated by the invasive queries into his marital history.  He denied speaking aggressively to the pain management clinician.  The examiner discontinued a medication.  He assessed a mood disorder secondary to general medical condition and listed a GAF of 53.  

The Veteran was most recently scheduled for a VA psychiatric examination in September 2011.  He was accompanied by his sister.  The examiner reviewed the claims folder.  He noted that the Veteran was divorced and was currently engaged.  The Veteran described his relationship with his fiancé as "ok."  He stated that he had not been employed since service and denied being on SSA disability.  The examiner then inquired about the Veteran's legal history.  The Veteran then refused to cooperate and indicated that the examiner was probing for information about the March 2011 altercation.  The examiner attempted to explain that the query was a standard clinical interview question.  The Veteran did not accept the explanation and left.   

May 2013 VA and SSA records confirm that the Veteran was incarcerated at the county jail as of December 2012.  Additional information is not given as to the nature and circumstances of the incarceration.  

February 2014 VHA medical opinion was obtained from a psychiatrist.  The psychiatrist detailed the pertinent medical history from childhood through the present.  He noted that the Veteran was upset at the explanation of the link between depression and pain at the March 2011 pain clinic consultation.  Then in June 2011, the Veteran requested an apology from the offending clinician and demanded that his records be amended.  He later refused to cooperate at the September 2011 VA examination over queries into his legal history.  The psychiatric stated that it was less likely than not the above episodes of uncooperative behavior were indicative of impaired impulse control or grossly inappropriate behavior that would result in the assignment of a higher rating under the General Rating Formula.  He stated that the above episodes were triggered by queries into marital and legal history, which had been a source of past distress.   



Analysis

The Veteran contends a total initial rating for MDD is warranted.  38 C.F.R. § 4.130, DC 9434.  As explained below, the preponderance of the evidence is against the claim, and it must be denied.  

Throughout the claims period, the Veteran has been the primary caregiver for his grandson.  As early as March 2009, he reported living with a girlfriend.  By September 2011, he described his relationship status as "engaged."  These social status reports weigh against a finding of total social impairment.  The Veteran has not otherwise exhibited psychosis, gross communication or memory impairments, or additional MDD type symptoms of a similar severity, otherwise indicating total social impairment.  

Briefly, the Board notes that not enough information has been submitted about the December 2012 incarceration to support a finding of grossly inappropriate behavior approximating total social impairment from this incident.  

The Board has carefully considered the March 2011 and September 2011 reports where the Veteran exhibited uncooperative behavior as possibly indicative of grossly inappropriate behavior or severely impaired impulse control.  Aside from these two episodes and recent avoidance from compensation and pension examinations, the Veteran has demonstrated that he is able to cooperate with treating clinicians both before and after the above incidents.  See generally VA treatment records from 2007 to 2013.  He has not been involved in any time of physical altercation and disputed the level of aggressiveness displayed in the March 2011 incident.  The Board notes that the March 2011 clinician targeted by the Veteran expressed concern about a pattern of aggressive behavior; however, his comments were prefaced by speculation.  Notably, he had not previously treated the Veteran.  Immediately after the March 2011 incident, his treating psychiatrist did not express concern over the Veteran's outburst and his report indicates that the Veteran had a calm conversation about the incident.  Although the Veteran has exhibited instances of uncooperative behavior with VA clinicians, the record as a whole weighs against a finding that the severity of the MDD symptoms approximates grossly inappropriate behavior as contemplated by the total rating criteria.  38 C.F.R. § 4.130, DC 9434.  

The February 2014 VHA opinion further weighs against the claim.  The VHA psychiatrist reviewed the record and expressed a negative opinion based upon the behavior reportedly being precipitated by intrusive queries on topics sensitive to the Veteran.  The rationale behind the medical opinion is plausible and consistent with the record.  The Board considers it probative evidence weighing against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (medical opinion must be accompanied by rationale or a rationale must be apparent from review of the record).

In summary, the Veteran has not demonstrated MDD symptoms of a severity resulting in total social and occupational impairment.  Rather, the severity of the MDD symptoms more closely approximate deficiencies in social and occupational function.  Vazquez-Claudio, 713 F.3d at 116-17.  A total rating for MDD must be denied.  38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9434.

(iii) Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected MDD and right knee disability to be fully contemplated by the rating criteria.  For MDD, the symptoms consist of depressed mood, irritability, among others, which result in deficiencies in most areas of occupational and social function.  For the right knee disability, the symptoms consist of pain upon movement, restricted motion, and impaired ambulation.  These symptoms are fully addressed by the applicable rating criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule for each disability.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for either claim.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).
	
The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is in receipt of TDIU for the pertinent claims period and the issue of an earlier effective is addressed in the remand section below.   


ORDER

A rating in excess of 10 percent for a right knee disability is denied.

An initial rating is excess of 70 percent for major depressive disorder is denied.


REMAND

In July 2012, the Board requested pertinent examinations for the low back disability and entitlement to SMC based upon aid and attendance.  The examinations have not been completed.  The RO notified the Veteran that his local VA facility would soon contact him about the examinations and the consequences for failing to report without good cause.  An April 2013 appointment chart indicates that several VA examinations were scheduled.  Some appointments were cancelled by the Veteran and others were cancelled by the clinic.  In August 2013, the Veteran acknowledged missing the examinations and asserted good cause for doing so.  

Notwithstanding the above, the missing element for the low back claim is an adequate medical opinion, which addresses the possibility of aggravation.  See February 2012 joint motion.  The Board finds that a medical opinion is still needed to address the possible aggravation of the Veteran's low back disability by service connected disabilities.  
 
The issues of an earlier effective date for TDIU, SMC based upon aid and attendance, and entitlement to automobile adaptation are intertwined with this claim, and the Board will defer adjudication on these issues until the service connection issue is fully resolved. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records after February 2013 for the Veteran. 

2. After associating all newly generated medical records with the claims folder, contact an appropriate clinician for a medical opinion on the Veteran's claimed low back disability.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any low back disability has been caused by or made worse by service-connected MDD, bilateral pes planus, right knee disability, left knee disability, or any combination thereof.  

The examiner must provide a complete rationale for each opinion-causation and aggravation.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the low back claim.  After resolving this issue, adjudicate the additional intertwined issues of an earlier effective date for TDIU, SMC for aid and attendance based upon homebound status, and entitlement to automobile adaptation.  

4.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


